

RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), is made effective as of the 10th day of March,
2016, (hereinafter called the “Date of Grant”), between Team Health Holdings
Inc., a Delaware corporation (hereinafter called the “Company”), and
[PARTICIPANT NAME] (hereinafter called the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Team Health Holdings Inc. Amended and
Restated 2009 Stock Incentive Plan (the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the restricted stock unit award
provided for herein (the “RSU Award”) to the Participant pursuant to the Plan
and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the RSUs. Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Agreement, the Company hereby
grants to the Participant an RSU Award consisting of a contractual right to
receive [# OF SHARES] Shares (hereinafter called the “RSUs”). The RSUs shall
vest and become nonforfeitable and provide for delivery of the Shares underlying
such RSUs in accordance with Sections 2 and 3 hereof.
2.    Vesting
(a)    Subject to the Participant’s continued employment with the Company
(“Employment”), the RSUs shall vest and become non-forfeitable with respect to
thirty-three and one-third percent (33.3%) of the RSUs on each of the first,
second and third anniversaries of the Date of Grant. Notwithstanding the
foregoing, in the event the Participant’s Employment is terminated (x) by the
Company without Cause following the first Scheduled Vesting Date, or (y) due
Participant’s death or disability (any such termination under clause (x) or (y),
a “Qualified Termination”), then the RSUs shall be deemed to vest on a pro-rata
daily basis over the four-year period commencing on the Date of Grant through
the date of such Qualified Termination.
(b)    If the Participant’s Employment with the Company terminates for any
reason other than for the reasons stated in Section 2(a) above, all RSUs, to the
extent not previously vested, shall be forfeited by the Participant without
consideration.
(c)    Notwithstanding any other provision of this Agreement to the contrary, in
the event of a Change in Control, the RSUs shall, to the extent not then vested
and not previously forfeited, immediately become fully vested.
3.    Delivery of Shares Underlying the RSUs. Upon or as soon as practicable
following the vesting of RSUs on a Scheduled Vesting Date, a Qualified
Termination or upon a Change in Control, as applicable under Section 2 above,
the Company shall deliver to the Participant a number of Shares corresponding to
such vested number of RSUs in satisfaction of the Company’s obligations to the
Participant in respect of such RSUs. Certificates evidencing the Shares
delivered upon settlement of the RSUs as described in the preceding sentence
shall be issued by the Company


1



--------------------------------------------------------------------------------




and shall be registered in the Participant’s name on the stock transfer books of
the Company promptly after the relevant Share delivery date; and no certificates
shall be issued for fractional Shares. Notwithstanding the foregoing, the
Company may elect to recognize the Participant’s ownership of Shares through
uncertificated book entry. The Participant shall not be entitled to receive any
Shares or other payments with respect to forfeited RSUs.
4.     No Rights as a Stockholder Prior to Settlement; Dividend Equivalent
Rights. The Participant shall have no voting or other shareholder rights with
respect to the Shares underlying the RSUs unless and until such Shares are
delivered to the Participant in accordance with Sections 2 and 3 hereof.
Notwithstanding the forgoing, the Participant shall be entitled to receive
dividend equivalent payments with respect to outstanding RSUs as described in
this Section 4. In the event that the Company pays any cash or in-kind dividends
(including dividends paid in Shares) on Shares while the RSUs are outstanding,
the Company shall credit to a notional account the cash and in-kind payments
that would have been payable on the Shares underlying the RSUs if such Shares
would have been outstanding at the time of dividend payment, and then the
Company shall pay to the Participant such cash or in‑kind amounts when, and if,
such corresponding Shares underlying the RSUs are delivered to the Participant
pursuant to Section 3. In the event that the RSUs are forfeited pursuant to
Section 2, any corresponding dividend equivalent payment rights shall also be
forfeited.
5.     No Right to Continued Employment. The granting of the RSUs evidenced by
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant
6.    Transferability. The RSUs may not, at any time prior to settlement of the
underlying Shares pursuant to Section 3, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
7.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the RSUs, their grant
or vesting or any payment or transfer with respect to the RSUs, to include
withholding of vested shares, and to take such additional action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.
8.    Securities Laws. Upon the vesting and settlement of any RSUs, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.
9.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


2



--------------------------------------------------------------------------------




10.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.
11.    RSU Award Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The RSU Award and the RSUs granted hereunder are subject to
the Plan. The terms and provisions of the Plan, as it may be amended from time
to time, are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
12.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signatures on next page.]


3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.
Team Health Holdings Inc.




___________________________________
Name: Steven E. Clifton
Title: Executive Vice President and General Counsel


Participant



[PARTICIPANT NAME]








4

